Citation Nr: 1707190	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO granted service connection for PTSD and assigned an evaluation of 30 percent disabling, effective March 6, 2002.

Regarding the TDIU claim, the Veteran filed a March 2010 claim for a TDIU while his PTSD rating claim was still pending.  An August 2016 rating decision denied the claim.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds that the issue of entitlement to a TDIU is part and parcel to the PTSD rating claim pending since 2002, and is therefore on appeal herein.

This appeal was processed using the Veterans Benefits Management System (VBMS). In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks an increased disability rating in excess of the 30 percent currently assigned for PTSD.  After a review of the evidence the Board finds that additional development is needed prior to deciding this issue.

A remand is necessary to obtain outstanding, relevant VA Vet Center and private treatment records.  In various statements, the Veteran reported he received treatment at the VA Vet Center in Dayton, Ohio for PTSD between October 2002 and April 2003.  VA treatment records associated with the claims file show that it has also been noted the Veteran has been treated outside of the VA for his PTSD. Indeed, a November 2011 VA PTSD examination report notes the Veteran reported he was hospitalized and evaluated for alcoholism and PTSD at a Cleveland hospital  "a few years back" and then lived in a nursing home for three months.  An October 2011 VA social work note notes that the Veteran had been recently followed by a psychiatrist affiliated with an outside community health center for his PTSD.  No records from the Vet Center, hospitalization, nursing home, or private psychiatrist have been made part of the claims file.

The Veteran should be requested to identify all the dates and places of treatment for the PTSD and all identified outstanding treatment records should be obtained and associated with the claim file. 

Further, as noted in the introduction section of the decision above, the matter of entitlement to a TDIU is a component of the claim for an increased disability rating for the PTSD.  See Rice, 22 Vet. App. at 447.  However, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded herein.  Therefore, on remand, the RO should specifically adjudicate entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding records of evaluation and/or treatment of the PTSD and any associated complications since March 2002, to specifically include treatment records from the Vet Center in Dayton, Ohio; the Cleveland hospital and nursing home the Veteran referred to during the November 2011 VA PTSD examination; and the community health center he indicated he received treatment from prior to October 2011.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing any required releases of information forms from the Veteran.  All records and/or responses received should be associated with the claims file.

2. Ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU. The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3. After the above development has been completed, readjudicate the issues on appeal, to include the entitlement for a TDIU.  If any benefit sought remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






